Citation Nr: 0218190	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  95-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether the veteran meets the minimum active-duty service 
requirement to establish basic eligibility to a permanent 
and total disability evaluation for pension purposes. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
July 1990 to October 1990 and served on active duty from 
March 1992 to April 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an 
August 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  

2.  The veteran had a period of active duty for training 
from July 1990 to October 1990; he also served on active 
duty from March 1992 to April 1993, at which time he was 
discharged under honorable conditions because of "alcohol 
abuse-rehabilitation failure". 

 3.  The veteran did not serve on continuous active duty 
for 24 months.
 
 4.  The veteran was not released from service due to a 
service-connected disability, hardship, or for the 
convenience of the government.


CONCLUSION OF LAW

The requirements to establish basic eligibility for a 
permanent and total disability rating for pension purposes 
have not been met.  38 U.S.C.A. §§ 5107, 5303A (West 1991 
& Supp. 2001); 38 C.F.R. § 3.12a, 3.102 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty 
to notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
See also 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with 
the duty-to-assist requirement of the VCAA.  The Board 
remanded the case in September 2001 to obtain all 
outstanding medical records, to obtain Social Security 
Administration records, and to schedule the veteran for a 
psychiatric examination.  The record shows that each of 
these mandates has been accomplished.  The record also 
includes the veteran's DD Forms 214 (Certificate of 
Release or Discharge From Active Duty) for both periods of 
service. 

The Board further observes that the discussion in the 
supplemental statement of the case issued in September 
1992 has informed the veteran of the information and 
evidence necessary to substantiate his claim.  The 
supplemental statement of the case and a February 2002 
letter by the RO also notified the veteran of the evidence 
he is expected to obtain and which evidence VA will 
obtain.  See 38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The Board thus finds that further 
development of the record is not necessary and that 
further advisement under 38 U.S.C. § 5103(a) is not 
required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).  Disposition of 
the veteran's claim at the present time is appropriate.

II.  Discussion

The veteran claims that he is entitled to a permanent a 
total disability rating for pension purposes as a result 
of a psychiatric disability.  The RO initially denied the 
veteran's claim on the basis that that he was not 
medically qualified to be entitled for a pension.  
However, medical evidence now establishes that the veteran 
is indeed medically qualified to be considered totally 
disabled for pension purposes.  Nevertheless, the RO 
continued to deny the veteran's claim on the basis that 
the veteran does not meet the minimum active-duty service 
requirement to establish basic eligibility for pension 
purposes.  For the reasons set forth below, the Board 
agrees. 

In order to be eligible for VA pension benefits, a 
servicemember must serve 90 days or more during a period 
of war and, in the case of a veteran who enters service 
after September 7, 1980, serve 24 months of continuous 
active duty or the full period for which the servicemember 
was called or ordered to active duty.  38 U.S.C.A.            
§ 5303A (b)(1).  Notwithstanding any other provision of 
law, any requirement for eligibility for or entitlement to 
any benefits under title 38 United States Code, or any 
other law administered by VA that is based on the length 
of active duty served by a person who initially enters 
such service after September 7, 1980, is governed 
exclusively by the eligibility requirements set forth 
under 38 U.S.C.A. § 5303A.

However, these basic eligibility requirements do not apply 
if a servicemember was discharged or released from active 
duty because of an early out or hardship (10 U.S.C. § 1171 
or § 1173); or if a servicemember was discharged or 
released from active duty because of a disability incurred 
or aggravated in the line of duty; or for a servicemember 
who currently has a compensable service-connected 
disability; or for a number of other reasons, each 
requiring performance of active duty.  38 U.S.C.A. § 5303A 
(b)(3) (A)-(F).

The veteran's official service discharge documents, DD 
Form 214, show that he had a period of active duty for 
training from July 1990 to October 1990.  Service 
personnel records from the Department of Defense show that 
the veteran reenlisted and reported to active duty on 
March 20, 1992, for a four year commitment.  However, his 
DD Form 214 shows that he was discharged from active duty 
on April 2, 1993, because of "alcohol abuse-rehabilitation 
failure."  The character of his discharge was noted as 
"under honorable conditions (general)."  The veteran, 
therefore, did not complete his four-year commitment. 

The Board points out that the veteran is not eligible for 
VA pension benefits based on his initial period of active 
duty for training from July 1990 to October 1990.  The 
term "active duty," for purposes of entitlement to VA 
benefits, means full time duty in the Armed Forces, other 
than active duty for training.  38 U.S.C.A. § 101 (21)(A) 
(West 1991 & Supp. 2001).  With respect to his period of 
active duty from March 1992 to April 1993, the veteran did 
not serve the required minimum active duty period (24 
months of continuous active duty or the full period for 
which the person was called or ordered to active duty) and 
did not meet any of the enumerated exceptions existing 
under 38 U.S.C.A. § 5303A, including discharge or release 
from active duty because of a disability incurred or 
aggravated in line of duty.  The Board further notes that 
the veteran was not discharged under 10 U.S.C. § 1171 or § 
1173, and he does not currently have a compensable 
service-connected disability.  Thus, the law as applied to 
the facts clearly does not establish eligibility for the 
claimed benefits under 38 U.S.C.A. § 5303A for failure to 
meet the requisite minimum service requirements.

In this instance, the applicable law is specific as to the 
criteria for the benefit sought on appeal, and there is no 
legal basis for VA to find that the veteran meets the 
minimum active-duty requirement necessary to establish 
basic eligibility to a permanent and total disability 
rating for pension purposes.  Where the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
 










ORDER

The veteran having not met the minimum active-duty service 
requirement, his claim to establish basic eligibility to a 
permanent and total disability rating for pension purposes 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

